This is an appeal from a decision of a judge of the Dorchester Division of the District Court Department, who, on review at the instance of the employer, reversed a decision of the board of review which upheld a decision of a review examiner that the employee was not disqualified under G. L. c. 151A, § 25 (e) (1), to receive unemployment compensation. The question under the statute was whether the employee’s leaving her job as a maid at the employer Carney Hospital was involuntary, as is the case where an employee has reasons of an “urgent, compelling and necessitous nature.” There was substantial evidence before the review examiner that the employee was suffering a recurrent, severe skin infection, that she believed the infection to be caused by her work environment, and that she attempted to secure a transfer to other work. The record further supports a finding that the claimant was not unreasonable in her belief; the review examiner may well have taken that view, although her finding could have been more explicit. The judge, in reversing, evidently thought that the employee was obliged to establish that the infection was in fact caused by the work environment (which in his opinion the employee had not succeeded in doing), and that proof that the employee had a reasonable belief that the infection was so caused was not enough under the statute. We hold that it was enough. See Director of the Div. of Employment Security v. Fitzgerald, ante 159, 161-162 (1980).
The judgment of the Dorchester Division is reversed, and judgment will be entered in that court affirming the decision of the board of review.

So ordered.